Citation Nr: 1760924	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  07-18 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent, prior to August 12, 2005, for service-connected residuals of a compression fracture to the thoracic spine, with retained foreign bodies (herein after "back disability").

2. Entitlement to a rating in excess of 20 percent, from August 12, 2005, to August 30, 2009, for service-connected back disability.  

3. Entitlement to a rating in excess of 40 percent, from August 31, 2009, to July 18, 2010, for service-connected back disability.

4. Entitlement to a rating in excess of 20 percent, from July 19, 2010, for service-connected back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In June 2007, the Veteran testified at a Travel Board hearing held at the RO. A transcript of the hearing is of record. The Veterans Law Judge (VLJ) who conducted that hearing has long since retired from the Board, and the Veteran was afforded the opportunity of a new hearing.  In March 2012, the Veteran testified at a hearing before the undersigned VLJ.  A transcript of that hearing is of record.

The Board remanded this case in February 2012 for the opportunity of another Board hearing.  The Board remanded this case in January 2010, June 2012, and April 2013 for other development.  The Board issued a decision in October 2013.

The Board in its October 2013 decision granted a separate 10 percent rating for a muscle injury involving a retained foreign body under Diagnostic Code 5320, and another separate 10 percent rating for a compression fracture of the thoracic spine under Diagnostic Code 5295.  The RO erroneously only granted a single separate 10 percent rating, listing it as for a compression fracture of a vertebrae while erroneously assigning the rating under Diagnostic Code 5320.  The RO must take appropriate action assign corrective ratings for each of these service connected disabilities.  

The issues are referred to the Agency of Original Jurisdiction (AOJ) for this purpose.  (The Board directed this corrective action in the introduction to its May 2015 remand, but the action was not taken, and it is therefore again the subject of referral.)

The Veteran appealed the Board's October 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2014 the Court issued a Memorandum Decision vacating those aspects of the Board's decision which did not grant additional benefits, and remanding the remaining matters on appeal for actions consistent with the Memorandum Decision. 

The Board in May 2015 remanded the appealed claims to the RO for additional development to address the Court's decision.  Following development, the Board issued a decision in December 2015.  That decision was the subject of a September 2016 Joint Motion for Remand (Joint Motion) approved by the Court, which vacated the December 2015 Board decision, remanding the matters on appeal for actions consistent with the Joint Motion.  The Board in May 2017 remanded the appealed claims for additional development, and they now return to the Board for further review.  

In light of the Memorandum Decision and the Joint Motion, which will be addressed below, this case has become a highly intricate situation.  In this regard, the Veteran must understand that it is required to meet the requirements of both the 
Memorandum Decision and the Joint Motion in order to fully adjudicate this case.  The complexity may have caused the error the Board has cited above. 

The Veteran has continued his appeal over the course of multiple decisions granting multiple additional benefits.  Based on a detailed review of this record, only the disability listed hereinabove remains the subject of appeal, which excludes the assigned separated ratings based on compression fracture of a thoracic vertebrae, Muscle Group XX damage with retained foreign bodies, and radiculopathy into the lower extremities (10 percent for each lower extremity under Diagnostic Code 8526).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, additional development is required, necessitating an additional remand.

The Court in its October 2014 Memorandum Decision ("Memorandum Decision") found that the Board's October 2013 decision was inadequate in its reasons and bases for failing to seek clarification of private chiropractic treatment notes.  These include note from chiropractic care dated from 2008 to 2010.  The private chiropractor used terms "marked" and "very restricted" to describe the limitation of motion of the Veteran's thoracolumbar spine, and the Court found the October 2013 decision deficient for having rejected the probative value of the chiropractic findings due, in part, to the absence of specific measurements of range of motion such as by use of a goniometer.  The Court found the Board's decision deficient also for failing to clarify whether it was "entirely discounting" the chiropractic findings or merely "afforded them less weight." (Memorandum Decision, p. 3)  

In short, the Court's case law dictates that VA has a duty to seek clarification if private evidence was the only evidence on a material issue, substitute evidence could not be obtained, and objective evidence would render the private medical evidence probative evidence to be weighed in the Board's adjudication.  Carter v. Shinseki, 26 Vet. App. 534, 545 (2014).  The Court in the Memorandum Decision noted that past intervals during the appeal period included chiropractic treatment but not VA treatment for the Veteran's back disability, and hence for such intervals the private treatment notes would be the only evidence on the material issue of staged rating for those intervals.  Substitute evidence cannot not be obtained now for the status of the Veteran's back at that prior time.  

The Court has limited the duty to seek clarification of private medical records to those instance where such missing information is not a matter of opinion but rather where the relevant missing evidence is "relevant, factual, and objective."  Savage v Shinseki, 24 Vet. App. 259, 270 (2011).  The Memorandum Decision informed that it could not discern how the missing goniometer measurements from the private chiropractic notes were not "relevant, factual, and objective."  (Memorandum Decision, p. 3, citing Savage, 24 Vet. App. at 270).

The Board has reviewed the Memorandum Decision in great detail and finds that in order to meet the requirements of the Memorandum Decision it must remand the case, unfortunately, once again.  Based on the rational of the Court the Board finds it inescapable that for intervals when VA measures of range of motion of the Veteran's back are absent, private goniometer measures would be relevant, factual, and objective.  Hence, they should be sought, or if unavailable, the private chiropractor should be asked to provide clarification as to what specific objective criteria (if any) he used to arrive at specific terms he used in his treatment notes to describe the Veteran's back disability.  The chiropractor should also be asked to explain any such objective criteria, if possible.  

The Board in May 2015 remanded the case, in part, to seek such clarification from the private chiropractor.  However, while an authorization was received from the Veteran a few days prior to the RO's issuance of a supplemental statement of the case (SSOC) in July 2015, the clarification as instructed by the Board was not sought from the private chiropractor.  The Board in its December 2015 decision nonetheless found that the Veteran was not prejudiced by this omitted development, noting that by its December 2015 decision the Board was granting a higher schedular rating of 40 percent for residuals of compression fracture of the thoracic spine with retained foreign bodies for the interval from August 31, 2009 to July 18, 2010, which was the highest available schedular rating for limitation of motion of the spine without ankylosis.  

It is important to understand that the Board took this action to avoid more delays in the full adjudication of the Veteran's case, a case that has been ongoing for many years. 

However, the Board must now address the findings of the Joint Motion. 

The Board has reviewed the Joint Motion in great detail:  By the Joint Motion in September 2016, the parties agreed that the assignment of a 40 percent rating effective from August 31, 2009, did not cover the period from January 2008 to August 31, 2009, despite the presence within the record of private chiropractic notes dated on January 2, 2008, March 5, 2009, and July 10, 2009.  The Board in its December 2015 decision failed to address the private chiropractic treatment notes prior to August 31, 2009, instead relying on VA treatment and examination findings.  

As the Joint Motion stated, "Therefore, remand is warranted in order for the Board to accurately determine whether a 40% rating is warranted prior to August 31, 2009, based on evidence of chiropractic records preceding that date." (Joint Motion, p. 6.) 

The Board now finds that remand is warranted to seek the clarification from the private chiropractor that was not obtained as requested by the Board's May 2015 remand, in order to ascertain whether a 40 percent rating is warranted based on the private chiropractic treatment notes dated in 2008 and 2009 and any other evidence or clarification that may be obtained from the private chiropractor.  No aspect of the appealed issues may be adjudicated by the Board prior to seeking this clarification, as the issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet.App. 180, 183 (1991). 

While the Board in its May 2017 remand requested a new examination to address the current status of the Veteran's back disabilities, the requested clarifications from the private chiropractor were not then sought.  Thus, regrettably, the current remand is warranted in light of the Court's decision and the Joint Motion. 

Accordingly, the case is REMANDED for the following action:

1. Obtain necessary authorization from the Veteran for release of information to VA for the private chiropractor at Audubon Back Aid Center in Audubon, New Jersey, who treated him from 2008 to 2010.  

If possible, the Veteran should get these records himself. 

2.  Then, provide the private chiropractor who treated the Veteran from 2008 to 2010 with copies of the 2008 to 2010 Audubon Back Aid Center treatment notes contained within the claims file.  The chiropractor should be informed that absent accurate responses to questions posed, the Board cannot conclude that the chiropractor used objective criteria when describing the Veteran's back disability, in order to support the Veteran's disability claim.  The chiropractor should address the following:

(A)  Did he take goniometer measurements or other measurements of range of motion at his treatments upon which he based his treatment notes?  If so and if these measurements are available, he should provide these measurements and the corresponding dates they were taken.  He should then explain whether these measurements represent active or passive range of motion, upon single use or with repetitive use, and whether range of motion listed was the maximum range of motion or the point in range of motion at which pain began.  

(B)  Whether or not the chiropractor has such measurements, he should be asked to provide clarification as to what specific objective criteria (if any) he used to arrive at specific terms he used in his treatment notes to describe the Veteran's back disability.  He should be asked whether he used a standardized practice (as contrasted with subjective estimates) correlating particular ranges of motion or other objective findings to his descriptions of "marked" or "very restricted" range of motion as he provided in the Veteran's treatment notes.  If so, he should state this standardized practice and explain the ranges of motion that these terms represent.  This should include explaining whether these correlated ranges of motion were based on active or passive motion, and whether based on single repetition or multiple repetitions to simulate repeated use over time.  

Otherwise, he should state whether he uses "marked" and "very restricted" as general terms describing range of motion without a specific or well-defined correlation to specific ranges of motion of the back.

(C)  Finally, the chiropractor must be asked whether these descriptions of "marked" and "very restricted" range of motion were based on physical examination findings, or to the contrary were based on the subjective ranges of motion and difficulties with motion of the back as self-report by the Veteran.  

3.  If there is no response to the initial inquiry directed at the private chiropractor, the AOJ must make at least one additional inquiry.  All records and responses obtained must be associated with the claims file.  If no response is received, the AOJ must so inform the Veteran and his authorized representative.  

4.  After the above development is satisfactorily completed, readjudicate the issues on appeal.  If any benefit sought is not granted in full, provide the Veteran and his authorized representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




